Tiie opinion of the Court was delivered by
Bermudez, C. J.
This is an application for a prohibition. The relators aver that they were prosecuted before the defendant on the 30th of March, 1887, for violation of ordinance 4798, A. S., prohibiting private markets within six squares of a public market, and that the recorder lias no jurisdiction over the prosecutions, for the reason that they have taken suspensive appeals from judgments in similar prosecutions, which are pending before this Court under No. 9935 of its docket.
*508The statement of the ground of complaint carries its refutation.
The appeals have suspended the execution of the judgments and cannot divest the recorder of jurisdiction over subsequent similar prosecutions.
Furthermore, the appeals to which reference is made have been decided, the judgments affirmed, and the rehearing asked refused.
Application refused.